Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because: 
i) Figs. 5, 9 and 10, the connection between blocks are unclear.
ii) Figs. 2, 3, 11 and 15, all rectangular boxes should be labeled with numbers and features so that the function of each rectangular box becomes appearance. 
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
Claim(s) 30-32 are rejected under 35 USC 101 since the claims are directed to non-statutory subject matter. Claim(s) 30-32 recite a computer program product that includes a computer readable medium which appears to cover both transitory and non-transitory embodiments. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.

The Examiner suggests that the Applicant add the limitation “non-transitory computer readable medium" to the claim(s) in order to properly render the claims in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification.


Claim Rejections - 35 USC § 112
Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, 13,  27 and 30, line 4, “storing a portion of the encoded bits in a circular buffer of size N” is not clear which portion of the encoded bits is considered as the portion of the encoded bits that is stored in the circular buffer of size N? 
P blocks of the circular buffer according to row weights of a Hadamard matrix j” the relationship between “the circular buffer of size N” and “the P blocks of the circular buffer” is not clear.  It is not clear what are the row weights of the Hadamard matrix J? and how it’s reordering the P blocks of the circular buffer according to the row weights of the Hadamard matrix J?  Appropriate correction and/or clarification are required.

As per claims 2, 16, 28 and 31, line 2, “N/P encoded bits” when P=0, then N/0 equal infinity.  Therefore, P is vague and indefinite.  Appropriate correction and/or clarification are required.

As per claims 7 and 24, line 2, “determining P based on K and M” is not clear how P is determined based on K and M”.  Appropriate correction and/or clarification are required.

As per claims 11 and 12, line 2, “the remaining blocks” does not have a clear antecedent basis.  Appropriate correction and/or clarification are required.

	As per claims 3-6, 10, 17-23, 25-26, 29 and 32, these claims are also rejected because they depend on the rejected based claim.





				References Cited by Examiner
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
7,986741 (Tsai et al), disclose Methods and apparatus for determining the starting points of redundancy version transmissions in a circular rate matching operation.  At least one block of information bits to be transmitted are encoded to generate a plurality of coded bits, which are then segmented into a plurality of sub-blocks of coded bits.  Each of the sub-blocks of coded bits is interleaved by using a certain interleaver.  The interleaved coded bits of the plurality of sub-blocks are collected and filled into a circular buffer having a plurality of redundancy 
versions in the circular buffer, with each redundancy version corresponding to a starting bit index in the circular buffer.  For each transmission, a subset of bits are selected from the circular buffer by selecting a redundancy version from among the plurality of redundancy version.  The selected subset of bits are modulated by using a certain modulation scheme, and are transmitted via at least one antenna.

	8,201,031 (Cheng), disclose a system, method and node for unambiguous encoding of Physical Downlink Control Channel (PDCCH) channels in a Long Term Evolution (LTE) 
telecommunications system to remove detection errors.  The method includes the step of modifying a size of a circular buffer by excluding at least one coded 
bit from the circular buffer.  The circular buffer collects interleaved bits from a PDCCH payload having a plurality of bits.

.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung M. Chung whose telephone number is (571)272-3818. The examiner can normally be reached Monday-Friday from 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.